Citation Nr: 1731296	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for toxic damage/chemical hypersensitivity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1982 to September 2005.

This matter is on appeal before the Board of Veterans' Appeals (Board) from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Original jurisdiction over this case now resides with the RO in Nashville, Tennessee. 

In July 2010, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's claims file.  

The case has been remanded by the Board on several occasional with the most recent remand in April 2016.  Unfortunately, for the reasons described below, the case is still not ready for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  It has now been returned to the Board for appellate review.  


REMAND

These claims have been remanded multiple times for VA examinations and opinions but, unfortunately, none have been adequate to decide the claims.  The Veteran's representative in a recent July 2017 informal hearing presentation has argued that the AOJ has failed in its duty to assist the Veteran in the development of his claim by failing to provide an adequate medical opinion.  Due to reasons that follow, the Board agrees with the Veteran's representative that further development of the case is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a further remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

In the Veteran's service treatment records, a doctor opined in August 2001 that the symptoms the Veteran claimed were related to chemical hypersensitivity were "likely an exacerbation of CFS (chronic fatigue syndrome)."  The Veteran stated in his May 2008 notice of disagreement that he had been told by a doctor in Germany that the Veteran had lost up to 30 percent of his brain function due to chemical exposure, which was determined from a brain scan in 2001, of which the results are in the Veteran's claims file.  

Pursuant to the August 2015 Board remand, a supplemental opinion was provided in November 2015 with reference to the Veteran's claimed hypersensitivity condition, which reads as follows: 

There is no medical evidence that the veteran has a condition of chemical hypersensitivity, otherwise called Multiple Chemical Sensitivity.  This is not an actual medical condition or diagnosis and as noted in the below documentation, his symptoms are most likely due to a psychiatric disorder and not to any true medical condition involving chemical hypersensitivity.  Therefore it is less likely than not that the veteran has a condition associated with chemical hypersensitivity that is due to any exposure in service and particularly in 2001.

The examiners attached a medical article which references a condition with symptoms similar to those claimed by the Veteran, called "Idiopathic environmental intolerance," which, according to the article, has an underlying illness that "in many cases... is actually a psychiatric disorder."

In a February 2014 opinion, a VA examiner stated that a neuropsychological examination was not warranted based on a lack of evidence of cognitive or behavioral issues.  In contrast to that opinion, VA examiners have later opined that a psychological condition may be present, although the examiners were not qualified to make psychiatric assessments.   

In April 2016, the Board again remanded this case to request that the examiner provide a more specific etiology of the claimed chemical hypersensitivity, namely to provide a psychiatric diagnosis and supplemental opinion.

The VA examiner reviewed the Veteran's claims file in response to the remand directive and provided the following opinion in May 2016:

The Veteran's claimed hypersensitivity is most likely a perception of a hypersensitivity and not any real hypersensitivity to any particular chemical.  I am not qualified to make a mental health diagnosis that would be a possible basis for his claimed hypersensitivity.  I would doubt that a single mental health visit such as a one visit C&P exam would be able to make this diagnosis but rather ongoing mental health treatment most likely would be necessary to determine any psychiatric diagnosis that may be the basis for his claimed condition/symptoms by only the currently available records would likely be mere speculation.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  

Based on the VA examiner's statement of May 2016 that he is "...not qualified to make a mental health diagnosis," where the prior evaluations have determined that the Veteran's condition is possibly a result of a psychiatric condition, the Board has determined that this case must be remanded so that the Veteran can undergo a VA psychiatric examination to determine if his complaints of hypersensitivity are manifestations of a psychiatric condition that is etiologically related to his military service.  

Remand of this claim is required for a psychiatric examination with due consideration for all of the Veteran's private and VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records and associate them with the record.  Any negative responses should be properly documented in the record.

2.  Schedule the Veteran for a VA psychiatric examination by a VA professional qualified to make psychiatric examinations.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must state that the claims file was reviewed.  All necessary tests should be conducted.  Based on the review of all the evidence of record, the VA examiner is asked to address the following questions:

(a)  The VA examiner shall list all of the Veteran's current psychiatric disorder diagnoses.

(b)  The VA examiner shall discuss if there is a psychological disorder present which underlies the Veteran's claimed hypersensitivity. 

(c)  Then, for each diagnosis, the examiner should set forth a medical opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any identified psychiatric disorder(s) was incurred in or is otherwise related to service.

A rationale for any opinion reached should be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

3.  If the VA examiner determines that a brain scan is appropriate, the examiner shall perform such a scan or direct the RO/AMC to schedule it for the Veteran.  

4.  The RO/AMC shall obtain an opinion, preferably from the examiner who provided the November 2015 opinion, and request that in the opinion the examiner explain his conclusion that there is no diagnosis of chemical sensitivity in the Veteran's record when there are brain scans and discussions of multiple chemical sensitivity in the claims file.  

5.  After all development has been completed, the RO/AMC should readjudicate the issue.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




